Name: Commission Regulation (EC) NoÃ 733/2009 of 11Ã August 2009 adopting emergency measures for the market of milk and milk products in the form of opening the buying-in of butter and skimmed milk powder by a tendering procedure for the period from 1Ã September 2009 until 30Ã November 2009
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  politics and public safety
 Date Published: nan

 12.8.2009 EN Official Journal of the European Union L 208/5 COMMISSION REGULATION (EC) No 733/2009 of 11 August 2009 adopting emergency measures for the market of milk and milk products in the form of opening the buying-in of butter and skimmed milk powder by a tendering procedure for the period from 1 September 2009 until 30 November 2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 191, in conjunction with Article 4 thereof, Whereas: (1) World market prices for dairy products have collapsed notably due to an increased world supply and a drop in demand in connection with the financial and economic crisis. Community market prices for dairy products have fallen significantly. As a result of a combination of market measures taken since the beginning of this year community prices have stabilised around support price levels. It is essential that these market support measures, notably public intervention, continue to apply as long as necessary for avoiding further deterioration of prices and disturbance of the community market. (2) In view of the current and foreseeable market situation it is necessary to continue public intervention for butter and skimmed milk powder beyond 31 August 2009. (3) The Commission made a proposal for a Council Regulation on an extension for 2009 and 2010 of the period for public intervention for butter and skimmed milk powder as provided for in Article 11(e) of Regulation (EC) No 1234/2007, which was welcomed by the Council. (4) In view of the urgency by which measures have to be taken since the intervention period ends on 31 August 2009 and the practical problem that, following the recent elections, the European Parliament is not likely to be in a position to deliver an opinion in due time, the Commission has to adopt the necessary emergency measures. (5) Article 13 of Commission Regulation (EC) No 105/2008 (2) lays down rules to be followed when the Commission decides that the buying-in of butter is to take place under a tendering procedure. (6) Article 13 of Commission Regulation (EC) No 214/2001 (3) lays down rules to be followed when the Commission decides that the buying-in of skimmed milk powder is to take place under a tendering procedure. (7) In view of the special situation on the dairy market and in order that the system is more efficient, it is appropriate to increase, by way of derogation from Regulations (EC) No 214/2001 and (EC) No 105/2008, the frequency of the tenders to twice a month. (8) For reasons of effectiveness, this Regulation provides all the necessary information for operators and thus makes a separate notice to tender redundant. In order to guarantee for the operators the most up-to-date information on contact details of the paying agencies, it is appropriate to publish this information by other more effective means of communication than the publication in the Official Journal of the European Union. (9) The extension of the intervention period should apply only for a limited period of three months  from 1 September until 30 November 2009. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I BUTTER Article 1 Buying-in of butter by a tendering procedure is open from 1 September 2009 until 30 November 2009, under the conditions provided for in Section 3 of Chapter II of Regulation (EC) No 105/2008 and in this Regulation. Article 2 1. By way of derogation from Article 13(3) of Regulation (EC) No 105/2008, the time limit for the submission of tenders in response to the individual invitations to tender shall be 11.00 (Brussels time) on the first and third Tuesday of the month. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. The time limit for submission of tenders for the first individual invitation to tender shall be 11.00 (Brussels time) on 1 September 2009. 2. By way of derogation from Article 13(2) of Regulation (EC) No 105/2008 no notice of invitation to tender will be published (4). CHAPTER II SKIMMED MILK POWDER Article 3 Buying-in of skimmed milk powder by a tendering procedure is open from 1 September 2009 until 30 November 2009, under the conditions provided for in Section 4 of Chapter II of Regulation (EC) No 214/2001 and in this Regulation. Article 4 1. By way of derogation from Article 14(2) of Regulation (EC) No 214/2001, the time limit for the submission of tenders in response to the individual invitations to tender shall be 11.00 (Brussels time) on the first and third Tuesday of the month. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. The time limit for submission of tenders for the first individual invitation to tender shall be 11.00 (Brussels time) on 1 September 2009. 2. By way of derogation from Article 14(1) of Regulation (EC) No 214/2001 no notice of invitation to tender will be published (4). Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 32, 6.2.2008, p. 3. (3) OJ L 37, 7.2.2001, p. 100. (4) The relevant addresses of the paying agencies are available on the European Commission website CIRCA (http://circa.europa.eu/Public/irc/agri/lait/library).